                                       Case 3:18-cv-07354-WHA Document 240 Filed 03/03/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT

                                   7
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   ALICIA HERNANDEZ, EMMA WHITE,
                                       KEITH LINDNER, TROY FRYE,
                                  11   COSZETTA TEAGUE, IESHA BROWN,                     No. C 18-07354 WHA
                                       RUSSELL and BRENDA SIMONEAUX,
                                  12   JOHN and YVONNE DEMARTINO,
Northern District of California
 United States District Court




                                       ROSE WILSON, TIFFANIE HOOD,
                                  13   GEORGE and CYNDI FLOYD, DEBORA                    ORDER RE MOTION TO SHORTEN
                                       GRANJA, and DIANA TREVINO,                        TIME
                                  14   individually and on behalf of all others
                                       similar situated,
                                  15
                                                     Plaintiffs,
                                  16
                                              v.
                                  17
                                       WELLS FARGO BANK, N.A.,
                                  18
                                                     Defendant.
                                  19

                                  20
                                            Defendant has filed an unopposed motion to shorten time in which to resolve its motion
                                  21
                                       to stay. The motion is GRANTED. The motion to stay will be heard on MARCH 19 AT 2 P.M.
                                  22

                                  23
                                            IT IS SO ORDERED.
                                  24
                                       Dated: March 3, 2020.
                                  25

                                  26
                                  27                                                       WILLIAM ALSUP
                                                                                           UNITED STATES DISTRICT JUDGE
                                  28
